Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Publication No. 2018/0122780) in view of Chen et al. (US Patent No. 9,859,245), and further in view of Do et al. (US Publication No. 2014/0131856).
Regarding claim 1, Chen (‘780) discloses a semiconductor package comprising:
a first redistribution structure (262) having a first surface comprising a first pad and a second pad therein, and a second surface opposite the first surface and comprising a first redistribution layer electrically connected to the first pad and the second pad
a semiconductor chip (242) on the first surface of the first redistribution structure and comprising a connection electrode electrically connected to the second pad
a first encapsulant (250) on at least a portion of the vertical connection structure and comprising a cavity sized to accept the semiconductor chip
a first connection bump (248) on the second surface of the first redistribution structure and electrically connected to the first redistribution layer
Chen (‘780) does not disclose wherein the vertical connection structure comprises a land layer in the insulating layer and contacting the first pad, and a pillar layer on the land layer and a width of the pillar layer increases in a direction toward the land layer.  However, Chen (‘245) discloses a vertical connection structure comprising a land layer (210) and first pad (190) with the width of the pillar layer (160) increasing in the direction toward the land layer (210).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Chen (‘780) to include the vertical structure as taught by Chen (‘245), since this packaging structure can protect the devices from thermal processes and maintain chip performance, thereby improving yield (col. 11, lines 33-46).
	Chen (‘780) does not disclose a second encapsulant on the first encapsulant and in the cavity.  However, Do discloses a first encapsulant (130) around vertical connections with a second encapsulant (140) on the first encapsulant and in the cavity (Figure 2).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Chen (‘780) to include both encapsulant layers to improve physical/mechanical coupling between layers of the package (paragraph 42).
Regarding claim 2, Chen (‘780) discloses a thickness of the first pad is greater than a thickness of the land layer of the vertical connection structure (Figure 1H).
Regarding claim 3, Chen (‘780)/Chen (‘245)/Do discloses the limitations as discussed in the rejection of claim 1 above.  Chen (‘780)/Chen (‘245)/Do does not disclose a thickness of the pillar layer is in a range of about 100 um to about 200 um, the thickness of the land layer is in a range of about 1 um to about 2 um, and the thickness of the first pad is in a range of about 5 um to about 10 um.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the thicknesses of these layers to be within this range to optimize the thickness of these layers to optimize the current flow and heat dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Chen (‘780) discloses a distance from the first surface of the first redistribution structure (160) to an upper surface of the semiconductor chip (172) that is opposite the connection electrode is substantially equal to a thickness of the pillar layer (Figure 1D).
Regarding claim 5, Chen (‘780) discloses the upper surface of the land layer (192) is substantially coplanar with the first surface of the first redistribution structure (262).
Regarding claim 6, Chen (‘780) discloses an upper surface of the first encapsulant (250) is substantially coplanar with an upper surface of the pillar layer (210) that is opposite the lower surface thereof.
Regarding claim 7, Do discloses the cavity of the first encapsulant has a lateral surface that is tapered such that a width of the cavity increases toward the first surface of the first redistribution structure (Figure 1).
Regarding claim 8, Chen (‘245) discloses the pillar layer (160) has a lateral surface that is tapered such that a width of the pillar layer increases toward the land layer (190).
Regarding claim 9, Chen (‘245) discloses at least a portion of the second encapsulant covers an upper surface of the vertical connection structure, and further comprising: a second redistribution structure (140) on the second encapsulant, wherein the second redistribution structure (180) comprises a second redistribution layer and a second redistribution via passing through the at least a portion of the second encapsulant to electrically connect the second redistribution layer and the vertical connection structure (Figure 3).
Regarding claim 10, Chen (‘780) discloses a lower surface of the semiconductor chip (242) is spaced (249) apart from the first surface of the first redistribution structure (260).
Regarding claim 11, Chen (‘780) discloses the connection electrode (246) of the semiconductor chip (242) is electrically connected to the second pad through a second connection bump (248) between the lower surface of the semiconductor chip and the first surface of the first redistribution structure (260).
Regarding claim 12, Chen (‘780) discloses the vertical connection structure further comprises a surface layer on an upper surface of the pillar layer (Figure 3, and Do discloses the surface layer is a monolithic layer comprising nickel (Ni), or a multilayer comprising nickel (Ni) and gold (Au) (paragraph 80).
Regarding claim 13, Chen (‘780) discloses a semiconductor package comprising:
a redistribution structure (262) comprising an insulating layer (150), a redistribution layer on the insulating layer, and first and second pads in a surface of the insulating layer that is opposite the redistribution layer, wherein the first and second pads are electrically connected to the redistribution layer
a semiconductor chip (242) on the redistribution structure and including a connection electrode electrically connected to the second pad
a vertical connection structure (210) on the redistribution structure, adjacent the semiconductor chip, and electrically connected to the first pad
an encapsulant (250) on the semiconductor chip and the vertical connection structure
Chen (‘780) does not disclose wherein the vertical connection structure comprises a land layer in the insulating layer and contacting the first pad, and a pillar layer on the land layer and a width of the pillar layer increases in a direction toward the land layer.  However, Chen (‘245) discloses a vertical connection structure comprising a land layer (210) and first pad (190) with the width of the pillar layer (160) increasing in the direction toward the land layer (210).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Chen (‘780) to include the vertical structure as taught by Chen (‘245), since this packaging structure can protect the devices from thermal processes and maintain chip performance, thereby improving yield (col. 11, lines 33-46).
Regarding claim 14, Chen (‘245) discloses a maximum width of the pillar layer (160) is greater than a maximum width of the land layer (138), and is greater than a maximum width of the first pad (152) (Figure 1C).
Regarding claim 15, Chen (‘245) discloses at least a portion of a lower surface of the pillar layer (160) is in contact with the surface of the insulating layer (150), and wherein a thickness of the pillar layer is substantially equal to a distance between an upper surface of the semiconductor chip and the surface of the insulating layer (Figure 1C).
Regarding claim 16, Chen (‘245) discloses the insulating layer comprises first and second openings exposing the first pad and the second pad, respectively, and wherein the land layer is in the first opening exposing the first pad (Figure 1C).
Regarding claim 17, Chen (‘780) discloses the redistribution structure further comprises at least one redistribution via extending through the insulating layer and electrically connecting the redistribution layer to the first pad and the second pad, and the redistribution layer comprises a signal pattern, a power pattern, and a ground pattern, wherein the first pad and the second pad are electrically connected to at least one of the signal pattern or the power pattern through the at least one redistribution via (Figure 1H; paragraph 2).
Allowable Subject Matter
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s claims specify an encapsulation structure that includes a core structure and a step difference among the pads, as best illustrated by Figure 2 of the instant application.  The land layers are the same thickness and depth, but form this step at the chip pads relative to the vertical connection structure.  The prior art only shows direct interconnects without this combination of the encapsulation filling this strep structure.  This feature in combination with the remaining limitations of the claims are allowable over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen et al. (US Publication No. 2019/0348381) discloses a pad/landing with a smaller width than a vertical pillar (Figure 22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      5/20/2022Examiner, Art Unit 2897